Exhibit 10.1

Execution Version

ATN OPTION AGREEMENT

This ATN OPTION AGREEMENT (this “Agreement”), dated as of this 1st day of June,
2009, is entered into by and among Atlas Energy Resources, LLC, a Delaware
limited liability company (“Optionholder”), Atlas Pipeline Operating
Partnership, L.P., a Delaware limited partnership (“Optionee”), and APL Laurel
Mountain, LLC, a Delaware limited liability company and a wholly-owned
subsidiary of Optionee (“APL Sub”).

WHEREAS, Williams Field Services Group, LLC (“WFSG”), Atlas Pipeline Partners,
L.P., a Delaware limited partnership (“APL”), and APL Sub, among others, entered
into that certain Formation and Exchange Agreement, dated as of March 31, 2009
(as amended, the “Formation Agreement”);

WHEREAS, in accordance with the terms of the Formation Agreement, it is
contemplated that, among other things, (i) WFSG will form Williams Laurel
Mountain, LLC, a new, wholly-owned limited liability company (“WFSG Sub”);
(ii) WFSG Sub will form a new, wholly-owned limited liability company (the
“Joint Venture Company”) and capitalize it with approximately $100 million in
cash and a three-year senior unsecured $25.5 million note (the “Note”) issued by
WFSG Sub and guaranteed by The Williams Companies, Inc.; and (iii) APL Sub will
concurrently sell 100% of the membership interests of the Surviving Company and
APL Ohio (each as defined in the Formation Agreement) to the Joint Venture
Company and purchase, in exchange therefor, a 49% membership interest in the
Joint Venture Company (which will include certain Preferred Distribution
Rights), and APL Sub will also receive certain cash consideration;

WHEREAS, in accordance with the terms of the Formation Agreement, APL Sub and
WFSG Sub intend to enter into that certain LLC Agreement (as defined in the
Formation Agreement), effective as of the Closing, which provides for APL Sub to
make Capital Contributions from time to time to the Joint Venture Company with
respect to certain Growth Capital Projects in accordance with the terms thereof;
and

WHEREAS, Optionee desires to provide Optionholder (i) an option to invest in APL
Sub under certain circumstances in connection with a Growth Capital Project
implemented by the Joint Venture Company, and Optionholder desires to obtain
such an option, and (ii) a right of first refusal with respect to any Transfer
by APL Sub of its Interest in the Joint Venture Company.

NOW, THEREFORE, in consideration of the sum of TEN DOLLARS ($10.00) (the “Option
Fee”), and such other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

1. Investment Option.

(a) If APL Sub at any time determines that it intends not to participate in a
Capital Contribution relating to a Growth Capital Project in accordance with the
terms of the LLC Agreement, then Optionee shall, so long as permitted under
APL’s credit agreement and indentures, give notice of the relevant Capital
Contribution to Optionholder (the “Offer Notice”), which Offer Notice will be
given with sufficient time for Optionholder to exercise its rights under this
Agreement. The Offer Notice will set forth all relevant information with respect
to the proposed Capital Contribution, including a description of the Growth
Capital Project to which the Capital Contribution relates, the amount of such
Capital Contribution, and any other terms and conditions of the proposed Capital
Contribution.



--------------------------------------------------------------------------------

(b) Optionholder will have the right (but not the obligation) to make an
investment in APL Sub (the “Investment”), and receive a membership interest in
APL Sub in consideration of such investment (the “Investment Option”). If
Optionholder desires to exercise the Investment Option, Optionholder will
promptly provide notice of its election, together with a form of agreement to
effect such Investment Option (the “Election Notice”) to Optionee at least two
days prior to the date in which the Management Committee is required to vote
with respect to such Capital Contribution (the “Election Period”), or
Optionholder will be deemed to have waived its Investment Option with respect to
the subject Capital Contribution, but not with respect to any Investment Option
provided to Optionholder by Optionee for future Capital Contributions.

(c) Upon receipt of the Election Notice by Optionholder, Optionholder and
Optionee will promptly negotiate in good faith and enter into an amended and
restated limited liability company operating agreement governing APL Sub, and
the capital accounts of Optionee and Optionholder in APL Sub will be adjusted to
reflect the amount invested into APL Sub as a result of Optionholder’s exercise
of the Investment Option and Optionholder shall receive a membership interest
(with all attendant voting, capital account and liquidation account rights) in
APL Sub that is commensurate with Optionholder’s capital account in APL Sub.

2. Right of First Refusal.

(a) Procedure. If a APL Sub at any time desires to consummate a bona fide
transaction that will result in the Transfer of all or a portion of its Interest
in the Joint Venture Company (whether or not the proposed Transfer is to another
Member of the Joint Venture Company), then APL Sub shall promptly give notice
thereof (the “ROFR Notice”) to Optionholder. The ROFR Notice shall set forth all
relevant information with respect to the proposed Transfer, including the name
and address of the prospective acquirer, the precise Interest that is the
subject of the Transfer (the “Marketed Interest”), the price to be paid for such
Marketed Interest and any other terms and conditions of the proposed Transfer.
Optionholder shall have the right of first refusal (“Right of First Refusal”) to
acquire, for the same purchase price, as set forth in the ROFR Notice, and on
terms and provisions that are not less favorable to Optionholder than the terms
and provisions contained in the ROFR Notice, such Marketed Interest. If
Optionholder wishes to exercise the Right of First Refusal, Optionholder must
provide notice of its election (the “ROFR Election Notice”), to APL Sub within 5
business days of receipt by Optionholder of the ROFR Notice (the “ROFR Election
Period”), or Optionholder shall be deemed to have waived its Right of First
Refusal for the subject Transfer, but not any Right of First Refusal for future
Transfers by APL Sub. Upon receipt of the ROFR Election Notice by APL Sub,
Optionholder and APL Sub shall negotiate in good faith and enter into a
definitive agreement with respect to the transaction specified by Optionholder
in the ROFR Election Notice and consummate such transaction within 60 days of
receipt of the ROFR Notice by Optionholder.

 

-2-



--------------------------------------------------------------------------------

(ii) Waiver of Right of First Refusal. If the Right of First Refusal is deemed
waived pursuant to Section 2(a) of this Agreement, APL Sub shall have the right,
subject to compliance with the provisions of the LLC Agreement, to market,
offer, negotiate and consummate the Transfer of the Marketed Interest described
in the ROFR Notice to a third party for a period of 120 days after the
expiration of the ROFR Election Period. If, however, APL Sub is unable to
consummate the Transfer of the Marketed Interest to a third party within the
120-day period following expiration of the ROFR Election Period, the proposed
Transfer shall again become subject to the Right of First Refusal in
Section 2(a).

3. Effectiveness. This Option Agreement shall become effective as of the
Closing. Contemporaneously with the Closing, Optionholder will pay the Option
Fee to Optionee in immediately available funds.

4. Miscellaneous.

(a) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed an original but all of which together shall
constitute one and the same instrument. A facsimile counterpart of this
Agreement shall be sufficient to bind a Party hereto to the same extent as an
original.

(b) Capitalized terms used and not otherwise defined in this Agreement shall
have the meaning ascribed to such terms in the LLC Agreement.

(c) For the purposes of this Agreement, the term “Party” shall refer to any of
Optionholder, Optionee or APL Sub, and the term “Parties” shall refer to all of
them collectively. Each Party shall be entitled to transfer or otherwise assign
its rights and interest under this Agreement to any affiliate of such Party, so
long as the exercise of such rights under this Agreement would be permitted by
the terms and conditions of the LLC Agreement relating to the Joint Venture
Company.

[Remainder of Page Intentionally Left Blank]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has executed this Agreement as of
the date first above written.

 

OPTIONEE:

Atlas Pipeline Operating Partnership, L.P.,

a Delaware limited partnership

By:  

Atlas Pipeline Partners GP, LLC, its

general partner

 

By:

     

Name:

     

Title:

    OPTIONHOLDER:

Atlas Energy Resources, LLC

a Delaware limited liability company

By:

   

Name:

   

Title:

    APL SUB:

APL Laurel Mountain, LLC

a Delaware limited liability company

By:

   

Name:

   

Title:

   

Signature Page to Option Agreement